Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quincy Harrison on June 16th, 2022.
The application has been amended as follows:
IN THE CLAIMS:

1.	A compressor comprising:
	a housing;
	an impeller located within the housing and rotatable about an impeller axis in a first rotational direction; and
	a rotor section rotatable about the impeller axis in a second rotational direction opposite the first rotational direction, wherein the rotor section includes a rotor having a plurality of rotor blades forming at least one row of rotor blades and an outlet of the impeller is immediately upstream of an inlet to the at least one row of rotor blades and the at least one row of blades includes an upstream row of blades having a curvature in the second rotational direction and a downstream row of blades having a curvature in the first rotational direction.

13.	A method of operating a compressor comprising the steps of:
	rotating an impeller in a first rotational direction with an impeller motor to draw refrigerant into an inlet of the compressor; 
	rotating a rotor section downstream of the impeller in a second rotational direction opposite the first rotational direction, wherein the rotor section includes a rotor having a plurality of rotor blades forming at least one row of rotor blades and an outlet of the impeller is immediately upstream of an inlet to the at least one row of rotor blades and the at least one row of blades includes an upstream row of blades having a curvature in the second rotational direction and a downstream row of blades having a curvature in the first rotational direction; and
	directing the refrigerant from the rotor section to a compressor outlet.

22. Cancelled.

25. Cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to compressors. Stalker (US 2,648,493) is considered the closest prior art.
Regarding claim 1, Stalker teaches a compressor comprising:
	a housing (Fig. 1 #1);
	an impeller located within the housing and rotatable about an impeller axis in a first rotational direction (Fig. 1 17); and
	a rotor section rotatable about the impeller axis in a second rotational direction opposite the first rotational direction (Fig. 1 #21), wherein the rotor section includes a rotor having a plurality of rotor blades forming at least one row of rotor blades and an outlet of the impeller is immediately upstream of an inlet to the at least one row of rotor blades (Fig. 2 #53 – row of rotor blades).
Sheets (US 5152661) further teaches the at least one row of blades includes an upstream row of blades and a downstream row of blades (Fig. 22 #164,166,168 – each vane is split into an upstream and downstream row).
However, none of the known art, alone or in combination, teaches such a compressor where the upstream row of blades has a curvature in the second rotational direction and the downstream row of blades has a curvature in the first rotational direction. Therefore, the combination of features is allowable.
Claim 13 is allowable for similar reasons as Claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/TOPAZ L. ELLIOTT/           Primary Examiner, Art Unit 3745